Exhibit 10.3

 

Summer Infant, Inc.

 

Notice of Grant of Restricted Stock Award

 

This Notice of Grant of Restricted Stock Award evidences the grant by Summer
Infant, Inc. (the “Company”), as of September 11, 2012, to you (the “Holder”) of
the right to acquire that number of shares of the Company’s Common Stock set
forth below (the “Award”).  The Award shall be subject to the terms and
conditions set forth in this Notice.  The Award is not issued pursuant to the
Company’s 2006 Performance Equity Plan (the “Plan”).  Nevertheless, this Award
is subject to all of the terms and conditions as set forth herein and in the
Plan, a copy of which is available to you on our Company intranet as described
below.  Any capitalized term used in this Notice of Grant that is not defined
has the meaning given to such term in the Plan.

 

Holder: Paul Francese

 

Grant Date: September 11, 2012

 

Vesting Commencement Date: September 11, 2012

 

Number of Shares Subject to Award:  20,000

 

Vesting Schedule: Subject to the terms hereof, the shares subject to this Award
shall vest as follows:

 

Vesting Date

 

Percentage of Shares Vested

 

First Anniversary of Date of Grant

 

25

%

Second Anniversary of Date of Grant

 

25

%

Third Anniversary of Date of Grant

 

25

%

Fourth Anniversary of Date of Grant

 

25

%

 

Except as otherwise set forth herein or in the Plan, if Holder’s employment with
the Company is terminated for any reason, any unvested shares subject to this
Award shall be forfeited and the Holder shall have no further right to those
unvested shares.

 

Additional Terms/Acknowledgements:  Holder acknowledges receipt of the Notice of
Grant and further acknowledges that this Notice of Grant, the Plan, the Plan
Summary and Prospectus, and the Insider Trading policy, copies of which are
available to you on our Company intranet as described below, set forth the
entire understanding between Holder and the Company regarding the acquisition of
the Common Stock pursuant to the Award specified above and supersede all prior
oral and written agreements on that subject with the exception of Awards
previously granted and delivered to Holder.

 

Summer Infant, Inc.

 

Holder

 

 

 

By:

/s/ Mark Strozik

 

/s/ Paul Francese

Signature

 

Signature

Title:

Mark Strozik, VP / HR

 

Name:

Paul Francese

Date:

October 11, 2012

 

Address:

 

 

 

 

 

 

 

Date:

10/15/12

 

The Plan, the Plan Summary and Prospectus which describes the Plan, and the
Insider Trading Policy contain more detailed information about the Company, the
Plan and its administration.  Please read the Plan and the Plan Summary and
Prospectus carefully. These documents are available, free of charge, on our
Company intranet at the bottom right hand corner of the home page in the section
labeled “Equity Plan Materials”.  If you have any questions or prefer to receive
a paper copy of these documents, please contact Mark Strozik,
mstrozik@summerinfant.com, 401-671-6879.

 

--------------------------------------------------------------------------------